Citation Nr: 0824684	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service treatment records are fire-related.

2.  Bilateral hearing loss is not shown to have manifested 
during active duty service or within one year of separation; 
and a current hearing loss disability has not been 
etiologically related to service by competent medical 
evidence.

3.  Tinnitus is not shown to have manifested during active 
duty service or within one year of separation; and tinnitus 
has not been etiologically related to service by competent 
medical evidence.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service; 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection, in correspondence 
sent to the veteran in September 2005.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist him in completing his claims, identified his duties 
in obtaining information and evidence to substantiate his 
claims, and requested that he send in evidence in his 
possession that would support his claims.  

The veteran's service treatment records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
veteran was notified of the unavailability of his service 
medical records in November 2005.  He was asked to complete 
NA Form 13055 in order to attempt a search for military 
medical records in support of his claims.  A Report of 
Contact dated in December 2005, reflects that the veteran 
indicated he had not submitted the form because he had not 
received treatment for the claimed disabilities during 
military service.  The RO made a formal finding of the 
unavailability of the veteran's service medical records in 
January 2006.  They also sent additional correspondence again 
in February 2006.  The veteran did not respond.  Any further 
efforts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Ideally, the veteran should have 
been provided such notice prior to the initial decision on 
his claims.  However, since this claims are being denied, any 
other notice requirements beyond those cited for service 
connection claims, are not applicable.  Therefore, to move 
forward with adjudication of these claims would not cause any 
prejudice to the veteran. 

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of lay statements and 
a private medical treatment record.  The veteran was also 
afforded a VA examination.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claims and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 
Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a). 

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus, both of which he 
claims are due to noise exposure during military service.

At the outset, the Board notes that the veteran's service 
treatment records are not on file and were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367.

A review of the veteran's DD 214 shows that he served in the 
Heavy Mortar Company, 8th Infantry Regiment.  

The claims file contains a report of a September 1995 medical 
record from a private hospital and an April 2003 audiogram 
from FHAC.  The 1995 hospital record is actually a Nursing 
Administration Interview and Assessment form.  It shows the 
veteran was receiving treatment for an unrelated health 
concern; however, on the form he indicated that he had 
impaired hearing in the form of "echoing."  The FHAC 
audiogram report was not interpreted (however a VA examiner 
has indicated that it shows high frequency hearing loss).  
The report noted additional reported symptoms of ringing and 
occasional dizziness.  

The veteran underwent a VA audiological examination in 
October 2006.  His claims file was reviewed.  The veteran 
reported a gradual decrease in hearing since 1953.  He 
attributed such hearing loss to military noise exposure from 
mortars.  Although the veteran could not recall a specific 
date of onset of his reported tinnitus, he stated it began in 
1954.  He denied any history of ear infection, ear pain, or 
head injury.  He did note having occasional dizziness for 
many years.  The veteran noted that he had received 
chemotherapy for a lymphoma in the past, but he did not 
recall and change in hearing or tinnitus during such 
treatment.  He reported that he was exposed to noise from 
mortars and gunfire in the service, without hearing 
protection.  The veteran also reported a civilian 
occupational history of noise exposure, while working on the 
loading dock in the meat packing industry for 17 years and 
while self-employed as a truck driver.  He also noted having 
recreational noise exposure from the occasional use of power 
tools.  The veteran indicated that he first sought treatment 
for hearing loss in 1985.

Following a complete clinical evaluation, the examiner 
provided a diagnosis of bilateral sensorineural hearing loss, 
from 500 to 4000 Hertz (Hz) that is mild to severe in the 
right ear and moderately severe to severe for the left ear; 
subjective report of constant bilateral tinnitus; and a 
progression of hearing loss, especially at the right ear 
since 2003.  The examiner further provided the following 
statement: 

"Given that it has been more than 50 years since 
military discharge and there was no evidence of 
hearing loss or tinnitus prior to 2003, it is 
impossible to determine when the hearing loss 
began.  [The veteran] reported a history of both 
military and occupational noise exposure, as well 
as significant health problems.  The cause of his 
hearing loss and reported tinnitus cannot be 
determined without resorting to mere 
speculation."  

The file also contains a lay statement from the veteran's 
spouse which states that the veteran's hearing damage 
occurred during military service, and has worsened through 
the years.  In a second statement, another witness indicated 
that when he met the veteran in 1968, the veteran was hard 
of hearing.

Based upon a review of the cumulative evidence, the Board 
finds that service connection is not warranted for bilateral 
hearing loss and tinnitus.  In consideration of the veteran's 
military occupational specialty and related duties, the Board 
concedes in-service noise exposure.  Nonetheless, there is no 
evidence of hearing loss or tinnitus which manifested during 
service.  While the service treatment records are not 
available, the veteran has indicated that he did not receive 
any treatment for hearing loss or tinnitus in service.  

It is undisputed that the veteran currently has a bilateral 
hearing loss and tinnitus disorder.  Nonetheless, what the 
veteran's case lacks, and what is essential to every service 
connection claim, is competent medical evidence of a nexus, 
or causal relationship, between the current disabilities and 
the veteran's military service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As it stands, the evidentiary 
record does not include competent medical evidence or medical 
opinion which establishes that the current hearing loss and 
tinnitus disorders were caused by the noise exposure 
experienced during military service. 

In this regard, the private hospital record shows no specific 
complaint or finding tinnitus or hearing loss.  Although the 
1995 record reflects a finding of impaired hearing, the 
veteran only reported a sensation of "echoing."  The 
audiogram report, while indicating the presence of hearing 
loss, does not provide a medical nexus opinion on the 
etiology of such loss, and thus merely provides an indication 
of the veteran's hearing ability in April 2003.  

The only medical evidence in the record which addresses the 
question of causal nexus between service and the current 
hearing loss and tinnitus, is the VA examiner's October 2006 
opinion.  The examiner opined that while the veteran indeed 
has some degree of bilateral hearing loss and a subjective 
complaint of tinnitus, it is impossible to determine when the 
hearing loss began.  Moreover, the cause of his hearing loss 
and reported tinnitus cannot be determined without resorting 
to mere speculation.  Notably, 38 C.F.R. § 3.102 provides 
that service connection may not be based on a resort to pure 
speculation or even remote possibility.  

In assessing the value of this medical opinion, the Board 
notes that it has been held that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Here, the VA examiner conducted a careful review of all the 
available evidence, performed a complete audiological 
examination, and provided a detailed rationale for the 
opinion rendered.  The examiner also appropriately considered 
the fact that the veteran had long-term noise exposure post-
service during both recreational and occupational activities, 
thereby essentially preventing a conclusive opinion on the 
precise etiology of the current problems without resorting to 
speculation.  Thus, the Board finds the VA opinion, which 
does not relate the current bilateral hearing loss and 
tinnitus to military service; to be probative on the matter 
at hand.  There is no other medical evidence or opinion in 
the file to refute this opinion.

The Board observes further, that after separating from 
service in February 1954, there is no evidence of treatment 
or complaint, of hearing loss or tinnitus specifically, prior 
to 2003.  It is significant to note that the veteran endorsed 
noise exposure for many years following military service, in 
both occupational and recreational pursuits.  Thus, this 
intervening period of almost 50 years post-service with no 
evidence of complaint or clinical treatment weighs heavily 
against the claim.  See Maxson v.  West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed.  Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  Even accepting the lay statement as an indication 
that the veteran was hard of hearing as of 1968, there is no 
record of hearing problems in the 14 years between that date 
and service.

The veteran's attorney has argued in her written statement of 
February 2007, that 38 C.F.R. § 3.303(a) requires the Board 
to consider the veteran's claim on the basis of the places 
types and circumstances of his service.  This is a narrow 
recitation and interpretation of that regulation.  38 C.F.R. 
§ 3.303(a) requires that in addition to consideration of the 
veteran's claim on the basis of the places types and 
circumstances of his service as shown by service records, VA 
is also required consider of all the veteran's medical 
records and all pertinent medical and lay evidence.  Id.  The 
Board has done so in this case, in conceding in-service noise 
exposure.  Yet, in considering all of the pertinent medical 
and lay evidence, the preponderance of the evidence is 
against the claim. 

Therefore, although the veteran may genuinely and sincerely 
believe that he now has bilateral hearing loss and tinnitus 
disabilities that were incurred or aggravated by service; he 
is not a licensed medical practitioner and is not competent 
to offer medical opinions as to the etiology of his 
disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v.  Derwinski, 2 Vet. App. 492 (1992).  The same 
rationale applies to the February 2007 lay statement on 
etiology proffered by the veteran's spouse.  Her statement, 
while attesting to personal observation of the veteran's 
overt hearing loss, is considered less probative as she is 
not shown to possess specialized medical knowledge or 
training in audiological disorders.  

Finally, as the veteran's bilateral hearing loss and tinnitus 
did not manifest to a compensable degree within one year of 
separation from active duty, the Board finds these disorders 
may not be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss and tinnitus have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


